TATE, J.,
dissents. As in In re de Alba, 312 So.2d 867 (La., 1975), I see no good reason why the present applicant should not be permitted to take the bar examination for which he prepared by a course of studies at a Louisiana law school. Formerly I was of the opinion that by the amendment of our rules we intended to permit aliens who were residing in Louisiana to take our bar examination, if otherwise qualified (assuming that the issue of eligibility for admission to the bar is before us — in fact, the only issue before us is whether the applicant should be permitted to take the bar examination) by'our rules.
DIXON, J., concurs in the denial.
MARCUS, J., concurs in the denial.